DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17240842, entitled: Tissue Box Covering Apparatus, filed on 04/26/2021.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is missing a signature by the Applicant.  However, in an effort to advance prosecution, the information disclosure statement has being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 14 state: “…said tissue box comprising in at least one configuration…” in line 3.  However, lines 1-2 recite that the “collapsible tissue box covering apparatus” has a first and collapsed configuration.  It is unclear how the tissue box has the limitations recited in the body of claims 1 and 14.  For Examination purposes, claims 1 and 14 will be interpreted as reciting that “said tissue box covering apparatus comprises in at least one configuration…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (U.S. Pub. 20060175222) in view of Kurtz et al. (U.S. Pub. 20040099623).
Regarding claim 1, Holland teaches a collapsible tissue box covering apparatus 10, configured in a first configuration to cover a tissue box 24 (as shown in Fig. 1), and in a collapsed configuration to collapse into a flat body (as seen in Fig. 2), the tissue box covering apparatus 10 comprising in at least one configuration: a receptacle 12,14,16; an inner cavity 22; a lid 18; a plurality of fasteners 34,36; the inner cavity 22 normally traversing into the receptacle 12,14,16 (as seen in Fig. 1); the lid 18 being detachably mounted onto a first end (shown in Fig. 2 below) of the receptacle 12,14,16; where the second end is positioned opposite to the first end across the receptacle 12,14,16 (as seen in Fig. 2 below); and the plurality of fasteners 34,36 being perimetrically mounted between the lid 18 and the first end of the receptacle 12,14,16 (as seen in Fig. 2 below), the apparatus 10 configured in the first configuration (Fig. 1) to fold to cover the tissue box 24, and in the collapsed configuration (Fig. 2) to fold into a flat body for any of display, storage and transport (see discussion in para. [0019], lines 1-3, regarding “stored position”).
Regarding claim 14, Holland teaches a collapsible tissue box covering apparatus 10, configured in a first configuration to cover a tissue box 24 (as shown in Fig. 1), and in a collapsed configuration to collapse into a flat body (as seen in Fig. 2), the tissue box covering apparatus 10 comprising in at least one configuration: a receptacle 12,14,16; an inner cavity 22; a lid 18; a plurality of fasteners 34,36; a plurality of folding edges (at 20); the inner cavity 22 normally traversing into the receptacle 12,14,16 (as seen in Fig. 1); the lid 18 being detachably mounted onto a first end (shown in Fig. 2 below) of the receptacle 12,14,16; where the second end is positioned opposite to the first end across the receptacle 12,14,16 (as seen in Fig. 2 below); the plurality of fasteners 34,20 being perimetrically mounted between the lid 18 and the first end of the receptacle 12,14,16 (as seen in Fig. 2 below), the plurality of folding edges (at 20) extending from the first end towards the second end of the receptacle 12,14,16 (as shown in Fig. 2 below); and the receptacle 12,14,16 being foldable along the plurality of folding edges (at 20, as seen in collapsed configuration shown in Fig. 2); the apparatus 10 configured in the first configuration (Fig. 1) to fold to cover the tissue box 24, and in the collapsed configuration (Fig. 2) to fold into a flat body for any of display, storage and transport (see discussion in para. [0019], lines 1-3, regarding “stored position”).
With regards to claims 1 and 14, Holland is discussed above, and teaches the tissue box covering apparatus, but fails to teach where the receptacle 12,14,16 comprises at least one tab.  Kurtz teaches a box covering apparatus 10,12,14 for holding a tissue box 41, where the apparatus 10,12,14 further comprises tabs 28,30, which extend inwardly from the end of the apparatus 10,12,14, into the cavity which receives the tissue box 41, as seen in Fig. 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the tissue box covering apparatus 10 of Holland with the tabs 28,30 of Kurtz, in order to prevent the box 24 from falling downwardly out of the apparatus or from being forced forwardly from the apparatus, as taught to be desirable by Kurtz (see discussion in para. [0018], lines 1-4).  
Regarding claims 2, 13, and 15, Holland teaches the tissue box covering apparatus 10, where in the first configuration (Fig. 1) the receptacle 12,14,16 is capable of being cubical.  The Examiner notes that Holland states that the shape of his receptacle 12,14,16, and panels can have other shapes, other than rectangular, in para. [0015], lines 6-9.
	Regarding claims 3 and 16, Holland teaches the tissue box covering apparatus 10, where in the first configuration (Fig. 1), the lid 18 covers the inner cavity 22, when the plurality of fasteners 34,36 is fastened (as seen in Fig. 1).
	Regarding claim 4, Holland teaches the tissue box covering apparatus 10, the receptacle 12,14,16 comprising in at least the first configuration (shown in Fig. 1): a plurality of folding edges (at 20); the plurality of folding edges (at 20) extending from the first end towards the second end of the receptacle 12,14,16 (as seen in Fig. 2 below); and the receptacle 12,14,16 being foldable along the plurality of folding edges (at 20, as shown in Fig. 3).
	Regarding claims 5 and 17, Holland teaches the tissue box covering apparatus 10, where in at least the first configuration (of Fig. 1), the plurality of folding edges (at 20) being positioned along a plurality of corners of the receptacle 12,14,16 (see corners of receptacle in Fig. 1 below).
	Regarding claim 6, Holland teaches the tissue box covering apparatus 10, where in at least the first configuration (shown in Fig. 1), the inner cavity 22 traverses normally and centrally through the receptacle 12,14,16, as seen in Fig. 1.
	Regarding claims 7 and 18, Holland teaches the tissue box covering apparatus 10, comprising in at least the first configuration (shown in Fig. 1): at least one air gap; the at least one air gap laterally traversing into the receptacle 12,14,16 (as seen in Fig. 1); and the at least one air gap being positioned adjacent the second end of the receptacle 12,14,16 (as shown in Fig. 2 below).  The Examiner notes that the ribs, as shown in Fig. 2 below, create gaps within sections 12b,18b, which would allow air to fill the sections 12b,18b, as the tissue box 24 is inserted and removed from the receptacle 12,14,16.
	Regarding claims 8 and 19, Holland teaches the tissue box covering apparatus 10, the plurality of fasteners 34,36 comprising in at least the first configuration (shown in Fig. 1): a first fastener 34; at least one second fastener 36; the first fastener 34 being mounted between a first edge 18b of the lid 18 and the first end of the receptacle 12,14,16 (as seen in Fig. 2 below); and the at least one second fastener 36 being mounted between a second edge 18a of the lid 18 and the first end of the receptacle 12,14,16 (shown in Fig. 2 below), where the first edge 18b is positioned opposite to the second edge 18a across the lid 18.
	Regarding claims 9 and 20, Holland teaches the tissue box covering apparatus 10, where in at least the first configuration (as shown in Fig. 1), the at least one second fastener 36 being hingedly connected between the first end of the receptacle 12,14,16 and the second edge 18a of the lid 18 (via hinge 20, as seen in Fig. 2 below).
	Regarding claim 10, Holland teaches the tissue box covering apparatus 10, where the first fastener 34 and the at least one second fastener 36 comprise snap-on fasteners (as seen in Fig. 4, and discussed in para. [0020], lines 4-7).
	Regarding claim 11, Kurtz teaches the tissue box covering apparatus, where in at least the first configuration, the at least one tab 28,30 being coplanar to the second end of the receptacle.
	Regarding claim 12, Kurtz teaches the tissue box covering apparatus of claim 1, where the at least one tab 28,30 comprising rounded edges (as seen in Fig. 1 below).


    PNG
    media_image1.png
    702
    952
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    667
    971
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    773
    328
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Holland and Kurtz above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional receptacles for holding objects.  U.S. Pats. 10759616 to Tran, 9561681 to Magley, and 20110240670 to Coleman, teach receptacles for holding tissue boxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        13-Oct-22